        Case 1:20-cr-00018-RMB Document 33-2 Filed 04/23/21 Page 1 of 2



Olga Lucia Kingsby
20897 W. 115th St, Olathe, KS 66061
913-707-0352; o1kingsby@gmail.com




   January 9, 2021


   Honorable Richard M. Berman
   United States District Judge
   Southern District of New York
   United States Courthouse
   500 Pearl Street
   New York, New York 10007


   Dear Honorable Richard M. Berman,

   I am writing this letter in connection with Jonatan Correa’s sentencing of his guilty plea. I
   am aware of this situation and would like to voluntarily place myself on record on behalf of
   Jonatan Correa.

   I am Jonatan’s older sister. After eighteen years of marriage, my parents separated while
   Jonatan was yet in the womb. My mother relocated to a shelter for displaced women until
   she was able to secure a modest home for herself and six children. Jonatan was the only
   child that never lived with both parents simultaneously. I am an RN and specialize in in-
   patient acute care of patients with kidney/liver disease and kidney transplantation. I have
   been doing this for twenty-three years. I get to witness persons of all walks of life literally
   receiving a second chance at a quality of life that may have been taken for granted at some
   point.

   I have always loved Jonatan’s qualities of loyalty and family-centered, especially since he
   did not have a perfect template to follow from his youth. He is loyal to family and close
   friends he considers to be as close as family. He was present at the birth of my children; only
   those we are especially fond of are present for such tender moments. He is usually first to
   call or visit and genuinely know how you are and how he may help. He is great at listening.
   Now we endeavor to keep those close ties. After work, we come home to enjoy our family.
    Case 1:20-cr-00018-RMB Document 33-2 Filed 04/23/21 Page 2 of 2


In the summer, we enjoy cookouts and weekends at an area lake where he spends a lot of
time with this nieces and nephews. In the fall/winter, we gather to watch NFL football (Go
Chiefs!), partake of food together and enjoy each other’s company. Many times, Jonatan is
grilling the main entrée. My daughter describes him as “fun, non-condescending, and
enjoyable”; she is fourteen. My son describes him as “hard-working, fun, cool, and loyal to
his family”. I look forward to when Covid-19 will not hinder our tradition to congregate
and cherish those we love.

I am certain that Jonatan did not engage in the DVD copying for money whatsoever. He did
not receive any favors in return either. He is one of two children out of seven to go and
graduate from college. Jonatan was employed by his brother in a family-owned business
that he has since bought and successfully managed himself. This company, in turn,
provides employment to others. Literally, hundreds of people rely on Jonatan for business
and personal income. First Impression is a reputable company in the Kansas City Metro
area.

Jonatan is devoted to his family. He walked in my wedding almost twenty-two years ago
and was present for the birth of both of my children. He now has a family of his own; his
fiancé Jacinda and her daughter and granddaughter that he has supported financially and
emotionally after a separation. He cares deeply for his mother, who lives in a senior
residential community, and most recently gifted her reliable transportation so that she may
have a secure way to do grocery shopping or get to her doctor’s visits.

I trust these words help build a more complete picture of the man that stands in front of
you. Thank you deeply for your consideration.




Sincerely,




Olga Lucia Kingsby




   2
